FILED
                                                                                  August 31, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


Carl Lockhart,
Petitioner Below, Petitioner

vs.) No. 21-0787 (Wood County 14-P-117)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Carl Lockhart, by counsel, Timothy P. Rosinksy appeals the Circuit Court of
Wood County’s April 6, 2021, order denying his second petition for a writ of habeas corpus.
Respondent Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by counsel Patrick
Morrisey and William E. Longwell, filed a response and supplemental appendix. On appeal,
petitioner argues that the circuit court erred in denying his claim of ineffective assistance of prior
habeas counsel.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         In 1995, a petit jury convicted petitioner of one count of first-degree sexual assault, one
count of battery, one count of burglary, and one count of assault during the commission of a felony.
Following trial, the State filed a recidivist information seeking the enhancement of petitioner’s
sentences based on petitioner’s previous felony convictions in 1977 and 1989. The jury found him
guilty of recidivism, and the circuit court sentenced petitioner to not less than fifteen nor more than
thirty-five years of incarceration for first-degree sexual assault, not less than two nor more than
ten years of incarceration for assault during the commission of a felony, one year of incarceration
for battery, and a life-sentence for his conviction of burglary based upon the recidivist




                                                  1
enhancement. The court ordered that all sentences run consecutively. 1

        In October of 2001, petitioner, as a self-represented litigant, filed his first petition for a writ
of habeas corpus. On April 5, 2006, with the assistance of counsel, petitioner filed a supplemental
petition for a writ of habeas corpus. In January of 2007, the circuit court conducted an omnibus
hearing. The following exchange took place on the record:

                  The habeas court: Does [petitioner] wish to testify or add anything that has not
                                    already been brought up?

                  Habeas counsel: I asked him that, your Honor, and he said, “No.”

                  [Petitioner]:      No.

                  The habeas court: Are there any other matters not brought before the [c]ourt’s
                                    attention that [petitioner] or counsel wish to bring up?

                  Habeas counsel:    No, your honor.

Later in the proceedings, the habeas court discussed petitioner’s acknowledgment of the Losh 2 list
and the following exchange took place:

                  The habeas court: Before we conclude, so that the Court can understand,
                                    [p]etitioner did raise all grounds in this writ that they wish to be
                                    considered?

                  Habeas counsel:    Yes, your honor.

                  The habeas court: You understand that all grounds not raised are thereby waived?

                  Habeas counsel:    Yes, your honor.

                  The habeas court: And your client understands that?

                  Habeas counsel:    Yes, your honor, yes.



        1
         In June of 1997, petitioner filed a direct appeal, and the Court affirmed petitioner’s
convictions and sentences in part, and remanded in part, for further hearing on petitioner’s insanity
defense. See State v. Lockhart, 200 W. Va. 479, 487, 490 S.E.2d 298, 306 (1997). On remand, the
circuit court held the required evidentiary hearing and, ultimately, rejected petitioner’s insanity
arguments via order entered on December 17, 1998. Petitioner directly appealed the circuit court’s
December 17, 1998, order, and this Court affirmed. See State v. Lockhart, 208 W. Va. 622, 636,
542 S.E.2d 443, 457 (2000).
        2
            Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 600 (1981).
                                                    2
               The habeas court: The [c]ourt would find that [p]etitioner has raised all grounds,
                                 and further, knowingly, intelligently, waived all grounds, any
                                 and all grounds not raised for the habeas corpus relief.

The circuit court denied petitioner’s first habeas petition on July 22, 2010, and this Court affirmed
that decision in Lockhart v. Ballard, No. 11-0407, 2011 WL 8199174, at *1 (W. Va. Oct. 25,
2011)(memorandum decision).

         Petitioner, as a self-represented litigant, filed a second petition for a writ of habeas corpus
in August of 2014, which is the subject of the instant appeal. Petitioner argued that he received
ineffective assistance of habeas counsel because his counsel failed to advise him of various
grounds of relief. The circuit court appointed petitioner counsel, who, at petitioner’s direction, did
not file an amended petition.

        The court held an omnibus hearing on May 22, 2018. Petitioner testified that he had
received the “habeas corpus notification form” and “initialed the form on various grounds that [he]
wanted to assert,” referring to the Losh list in the 2006 habeas proceeding. Petitioner stated that he
has “issues” with the way habeas counsel “handled” the prior omnibus hearing. He stated that he
had met with habeas counsel who had discussed each ground with him, but then stated that habeas
counsel had been inadequate for not raising certain grounds petitioner had waived at the 2006
omnibus hearing. Petitioner testified that these certain claims were, in fact, meritorious. In contrast,
habeas counsel testified that the issues advanced in the supplemental petition were the sole
appropriate grounds for habeas relief and were the grounds advanced at the 2006 omnibus hearing.
Thereafter, the court entered a final order on April 6, 2021, denying petitioner relief on all claims.
Petitioner now appeals that order.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W. Va. 375, 701 S.E.2d 97 (2009). We also bear
in mind that

               [a] prior omnibus habeas corpus hearing is res judicata as to all matters
       raised and as to all matters known or which with reasonable diligence could have
       been known; however, an applicant may still petition the court on the following
       grounds: ineffective assistance of counsel at the omnibus habeas corpus hearing;
       newly discovered evidence; or, a change in the law, favorable to the applicant,
       which may be applied retroactively.



                                                   3
Syl. Pt. 4, Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981).

        On appeal, petitioner asserts that the circuit court erred in denying his ineffective assistance
of habeas counsel claim on the basis that habeas counsel failed to pursue eight sub-claims
regarding double jeopardy, faulty indictment, statutes of limitations, and proportionality
arguments. Upon our review, we find that petitioner’s ineffective assistance of habeas counsel
claim is without merit and conclude that the circuit court did not err in denying the claim. 3

              In the West Virginia courts, claims of ineffective assistance of counsel are
       to be governed by the two-pronged test established in Strickland v. Washington,
       466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984): (1) Counsel’s performance
       was deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.

Syl. Pt. 5, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995). A claim may be disposed of for
failure to meet either prong of the test. Syl. Pt. 5, in part, State ex rel. Daniel v. Legursky, 195 W.
Va. 314, 465 S.E.2d 416 (1995). “Failure to meet the burden of proof imposed by either part of
the Strickland/Miller test is fatal to a habeas petitioner’s claim.” State ex rel. Vernatter v. Warden,
W. Va. Penitentiary, 207 W. Va. 11, 17, 528 S.E.2d 207, 213 (1999) (citation omitted).

         Petitioner asserts that habeas counsel was ineffective for not raising certain grounds.
However, petitioner knowingly and intelligently waived those grounds at the first omnibus hearing
in 2006. Petitioner testified at the first omnibus hearing that he had no other issues or grounds he
wished to raise and that he understood that all remaining grounds were waived. Petitioner does not
articulate any specific alleged deficiencies with prior habeas counsel’s representation in his brief
on appeal other than his alleged failure to raise grounds petitioner explicitly waived. The record
shows that petitioner met with habeas counsel, reviewed and initialed a Losh list, examined
witnesses, and testified on his own behalf at the first omnibus hearing. Petitioner fails to show that
habeas counsel’s performance was deficient under an objective standard of reasonableness given
that petitioner explicitly waived the grounds he now complains habeas counsel failed to pursue at
the first omnibus hearing. As such, petitioner is entitled to no relief in this regard.

        Regarding petitioner’s argument that habeas counsel rendered ineffective assistance of
counsel by failing to timely tender a copy of this Court’s denial of his 2006 habeas petition, thus
precluding his federal appeal, we find this argument to be without merit. As the circuit court
correctly observed, habeas counsel’s delay in tendering a copy of the decision did not cause
petitioner’s federal habeas filing to be barred by the statute of limitations. Petitioner received a


       3
         Although the circuit court addressed each of petitioner’s eight sub-claims on their merits,
we find that each ground was previously and finally adjudicated or waived. We may affirm the
decision for any just reason appearing from the record. Syl. Pt. 4, N.C. v. W.R.C., 173 W. Va. 434,
317 S.E.2d 793 (1984) (“‘This Court may, on appeal, affirm the judgment of the lower court when
it appears that such judgment is correct on any legal ground disclosed by the record, regardless of
the ground, reason or theory assigned by the lower court as the basis for its judgment.’ Syl. Pt. 3,
Barnett v. Wolfolk, 149 W. Va. 246, 140 S.E.2d 466 (1965).”).
                                                   4
copy of the decision seven months after it was rendered, which was within the one-year statute of
limitations for filing a federal habeas claim. See 28 U.S.C. § 2244(d)(1)(A) (“A 1-year period of
limitation shall apply to an application for a writ of habeas corpus by a person in custody pursuant
to the judgment of a State court” and the “limitation period shall run from the latest of . . . the date
on which the judgment became final by the conclusion of direct review or the expiration of the
time for seeking such review.”). Accordingly, we find no error in the circuit court’s denial of
petitioner’s claim of ineffective assistance of habeas counsel.

        For the foregoing reasons, we affirm the circuit court’s April 6, 2021, order denying
petitioner’s second petition for a writ of habeas corpus.

                                                                                             Affirmed.

ISSUED: August 31, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                   5